El Juez Asociado Señor Ortiz
emitió la opinion del tribunal.
De los autos elevados a este Tribunal surge que Amadeo Barletta está domiciliado en la Habana, Cuba, conociéndose su dirección exacta en esa ciudad. Contra él interpuso la aquí interventora, Amadea Italia Vidal, una demanda de filia-ción, en la sección de Mayagüez del antiguo Tribunal de Dis-trito de Puerto Rico. El demandado Barletta no pudo ser localizado en Puerto Rico y, previo los procedimientos usuales, se publicaron los edictos correspondientes y por correo certi-ficado se enviaron al demandado, a su dirección en la Calle Infanta, número 23(e) de la Habana, copias de la demanda y de los edictos.
Compareció el demandado en el tribunal de Mayagüez, por sus abogados, formulando una moción de desestimación de la demanda en la que alegaba que la demanda “no aduce hechos suficientes para determinar una causa de acción” y que el tribunal carecía de jurisdicción sobre la persona del de-mandado ya que, tratándose de una acción personal, y estando el demandado domiciliado fuera de Puerto Rico, él no había sido emplazado personalmente, sin haberse embargado bienes de su pertenencia en Puerto Rico.
El tribunal de Mayagüez dictó una resolución declarando sin lugar la moción de desestimación, resolviendo, de acuerdo *462con el caso de Orama et al v. Oyanguren, 19 D.P.R. 828, que los requisitos de notificación personal y embargo previo de bienes no son aplicables a una acción de filiación. El de-mandado solicita de nosotros, en este recurso de certiorari, que anulemos tal resolución.
 Generalmente conocido es el caso de Pennoyer v. Neff, 95 U.S. 714. En él se resuelve que en una acción puramente personal, o sea, in personam, un tribunal carece de jurisdicción sobre un no-residente que no haya sido notificado personalmente de la acción, dentro de la jurisdicción, siendo absolutamente nula y coram non judice la sentencia que en dicha acción se dicte, por no haber adquirido el tribunal un poder efectivo sobre el demandado. Tal como se indica en dicho caso, la doctrina en él establecida no es aplicable a acciones o procedimientos in rem o quasi in rem, o sea, a aquellas acciones que envuelvan derechos o responsabilidades en cuanto a una propiedad específica localizada dentro de la jurisdicción estatal o territorial. Tampoco es aplicable la doctrina a aquellas acciones, aun personales, en que haya mediado un embargo de bienes, debiendo limitarse la efectividad de la sentencia al valor de tales bienes. Véase la anotación en 94 L. ed. 1167, en cuanto al desarrollo de la doctrina de Pennoyer v. Neff, supra, y véase 42 Am. Jur. 71. Véanse además los casos resueltos por este Tribunal de Huete v. Teillard, 17 D.P.R. 49; Cosme v. Santi González, 37 D.P.R. 763; Wenonah Mil. Academy v. Antonsanti, 40 D.P.R. 263 y Artaras v. Arzuaga, 53 D.P.R. 713.
Ahora bien, en el propio caso de Pennoyer v. Neff, supra, se indica que la regla relativa a la necesidad de notificación personal de una persona domiciliada fuera del país, como con-dición jurisdiccional, no es aplicable a una acción que envuelva el status de una persona. En el caso de Orama et al v. Oyan-■guren, 19 D.P.R. 828, 831, se resuelve que en una acción cuyo propósito sea el de establecer el estado civil de una persona, o sea, en una acción de filiación contra una persona domici-liada fuera de Puerto Rico, como en el caso de autos, no es *463necesario, para que nuestros tribunales adquieran jurisdic-ción o un poder judicial válido y efectivo, el que se haya noti-ficado personalmente de la demanda al demandado no resi-dente o el que se embarguen bienes de su pertenencia en Puerto Rico. Se dice lo siguiente en la opinión:
“La acción que al hijo corresponde para hacer declarar en virtud de pruebas quién sea su padre natural, es sin duda alguna un derecho personal suyo y por consiguiente, cuando el hijo está en posesión de tal derecho, debe ser regulado conforme a la ley bajo la cual fué adquirido, por lo que las cuestiones que concier-nen al estado de la persona deben regirse por la ley del Estado de quien lo reclama. El estado civil de los ciudadanos debe re-girse en todo por la ley de su país y sólo puede determinarse con arreglo a ella. En consecuencia, si bien es regla general que una corte no adquiere jurisdicción sobre personas no residentes por acciones personales, a menos que hayan sido notificadas personal-mente de la demanda dentro del Estado o que en éste tenga bie-nes que hayan sido embargados, sin embargo, tal regla general no puede ser aplicada a los casos que se refieren al estado civil de la persona, cuyo carácter tiene la demanda de filiación, ya que siendo un derecho originado por la concepción y el nacimiento, no puede quedar a merced de que la persona a quien se atribuye la paternidad, o los representantes legales de su personalidad, se hayan ausentado del territorio de la persona con derecho al reconocimiento, dado que no en todos los países tal derecho es reconocido, ni admiten pruebas de reconocimiento, por entender que son contrarias al orden público y a las buenas costumbres tal como éstas las entienden. En este orden de ideas dice el Tribunal Supremo de los Estados Unidos en el caso de Pennoyer v. Neff, 95 U.S. 714, lo que sigue:
“ ‘Para evitar cualquiera errónea interpretación de los puntos de vista expuestos en esta opinión, consideramos oportuno obser-var que nuestras palabras no deben interpretarse en el sentido de sostener que un Estado no puede utilizar para determinar el status de uno de sus ciudadanos hacia una persona no residente, procedimientos que serían obligatorios dentro del Estado aun-que seguidos sin haberse emplazado o notificado personalmente al ausente. La jurisdicción que un Estado posee para deter-minar el status civil y capacidades de sus habitantes, envuelve autoridad para prescribir las condiciones en que pueden iniciarse y proseguirse dentro del territorio de dicho Estado los procedí-*464mientos relativos al status civil y capacidades de sus habitantes. El Estado, por ejemplo, tiene derecho absoluto para prescribir las condiciones en que ha de basarse la relación matrimonial entre sus propios ciudadanos y las causas por las cuales puede disolverse el matrimonio. Una parte culpable de actos que bajo las leyes del Estado autorizan la disolución del vínculo matrimonial, puede trasladarse a otro Estado donde no sea posible obte-ner el divorcio. En este caso, la parte agraviada no podría re-clamar sus derechos en el Estado adonde se trasladó la otra parte, y si no estuviese autorizado para promover la acción en los tribunales de su propio domicilio, sin emplazar ni notificar personalmente a la parte ofensora, el agravio quedaría sin repa-ración.’
“Podemos, por tanto, concluir diciendo, que la corte del Es-tado de una persona que litiga por su estado civil tiene juris-dicción sobre demandados no residentes, aunque no hayan sido notificados personalmente dentro de él ni tengan bienes en el país, por lo que la corte inferior no cometió el primer error ale-gado en el recurso.”
En el caso de Fordham v. Marrero, 273 Fed. 61, la Corte del Primer Circuito confirmó una sentencia nuestra (27 D.P.R. 708) y resolvió que un procedimiento en las cortes de Puerto Rico para establecer el status de un demandante como hijo natural reconocido es uno en que la sentencia que se dicte es in rem o quasi in rem, al igual que una sentencia de divor-cio y que, por lo tanto, una notificación al demandado no resi-dente hecha por edictos y por correo, de acuerdo con las leyes de Puerto Rico, es suficiente para darle jurisdicción a la corte sobre tal demandado, aun si este último no ha sido notificado personalmente. Véase además, sobre la naturaleza in rem de una acción de filiación, 1 Am. Jur. 436; Combs v. Combs, 60 S.W.2d 368; 1 C.J.S. 1149.
La regla sentada en Orama et al v. Oyanguren, supra, y en Fordham v. Marrero, supra, no ha sido modificada en forma alguna por este Tribunal. El demandado, y peticio-nario en este recurso, alega que en el caso de Autoridad de Fuentes Fluviales v. Corte, 65 D.P.R. 480, al interpretar la Regla 4(e) de las de Enjuiciamiento Civil, este Tribunal me-*465noscabó la validez de la doctrina sentada en el caso de Orama. No estamos conformes. En el caso de Autoridad de Fuentes Fluviales v. Corte, supra, se trataba de una acción, pura-mente personal, de daños y perjuicios originados en un choque de automóviles. Este Tribunal señala que en virtud de los casos resueltos por este mismo Tribunal antes de la vigencia de las Reglas de Enjuiciamiento Civil, se había establecido que en una acción personal era necesario el embargo previo de bienes de un demandado quien, aunque domiciliado en Puerto Rico, no. resi di a en nuestra isla al tiempo de la demanda, como condición precedente al emplazamiento sustituto y como con-dición previa a la adquisición de jurisdicción por nuestras cortes. Se había determinado que “el emplazamiento susti-tuto tenía que ensamblarse con un embargo de bienes en todos los pleitos ‘in personam’ ”. (Pág. 483, caso de Autoridad de Fuentes Fluviales, supra.) En Milliken v. Meyer, 311 U.S. 457, la Corte Suprema nacional resolvió que una ley que dis-ponía el emplazamiento sustituto en una acción personal sobre un domiciliado de Wyoming fuera de dicho Estado, no infrin-gía la cláusula del debido procedimiento de ley. En el caso citado de Autoridad de Fuentes Fluviales v. Corte, se resolvió que bajo la Regla 4(e) de Enjuciamiento Civil el embargo previo era necesario en aquellos casos requeridos por la ley y que tal disposición le daba fuerza de ley a nuestras decisiones anteriores que requerían el embargo previo, no siendo aplica-ble el caso de Milliken por ser contrario a nuestra ley. Es obvio que la situación envuelta en el caso de Autoridad de Fuentes Fluviales es distinta a la que está sometida a nues-tra consideración en el caso de autos. Se trataba, especial-mente, de una acción puramente in personam. El propio tribunal señaló específicamente lo siguiente:
“Debe notarse que esta regla restrictiva no se ha aplicado a casos no estrictamente in personam — por ejemplo, una acción de divorcio la cual envuelve la determinación del status de las par-tes. Véase anotación en 147 A.L.R. 673.”
*466En dicho caso de Autoridad de Fuentes Fluviales v. Corte, se indica que la Regla 4(e) dispone que en los casos en que de acuerdo con la ley se requiera un embargo de bienes del de-mandado para que la corte tenga jurisdicción, no se ordenará la publicación mientras no se hubiere trabado dicho embargo. Se resuelve que la frase “de acuerdo con la ley” significa de acuerdo con las decisiones judiciales de este Tribunal vigentes en la fecha en que se aprobaron las Reglas de Enjuiciamiento Civil, y que, bajo esas decisiones se requería un embargo en acciones personales para que la corte pudiera adquirir juris-dicción sobre un ausente. En acciones de filiación las decisio-nes judiciales de este Tribunal eran al efecto de que no se requería un embargo previo de bienes del ausente. Por lo tanto, aun bajo el caso de la Autoridad de Fuentes Fluviales, no es necesario el embargo previo de bienes del demandado ausente en un caso como el de autos. La resolución del tribunal a quo es congruente con las decisiones de este Tribunal, y ello es suficiente para que sostengamos la validez de su reso-lución. Incidentalmente, este aspecto del Derecho ha estado saturado de ficciones y de conceptos mecánicos. Se hace pre-ciso el formular un análisis realista que penetre a través del velo de los anacronismos y de los refinamientos técnicos. Uno de los métodos debe ser el de aquilatar en la escala de los va-lores judiciales el interés social y la necesidad legítima del individuo. Afortunadamente ya la Corte Suprema de los Es-tados Unidos ha levantado la cortina. En un caso de gran significación en cuanto al procedimiento de notificación de demandas a no residentes, ese Tribunal, con singular maes-tría, ha ido más allá del ratio decidendi de Pennoyer v. Neff y ha adoptado normas realistas en cuanto a este campo de la ley, que reconcilian la utilidad social con el interés individual. Nos referimos al caso de Mullane v. Central Hanover Trust Co., 339 U.S. 306. Se trataba de la liquidación y determina-ción de cuentas de una compañía fiduciaria, residiendo un gran número de beneficiarios fuera del Estado donde se tra-*467mito el litigio. Los hechos eran distintos a los aquí envueltos, pero la tesis de, y el análisis hecho por, la Corte Suprema son de entera aplicación.
En la opinión del Juez Jackson se dice lo siguiente:
“Nos enfrentamos, en el inicio, con una impugnación al po-der del Estado — el derecho de sus Cortes de formular una adju-dicación en cuanto a beneficiarios que residen fuera del Estado de Nueva York. Se alega que el procedimiento es in personam en cuanto a que el decreto no afecta el título ni la posesión de res alguno, y se refiere solamente al derecho de los beneficiarios de imponer responsabilidad al fiduciario por negligencia o incum-plimiento del fideicomiso. Por lo tanto, se alega que bajo la doc-trina estricta de Pennoyer v. Neff, 95 U.S. 714, la Corte de Nueva York carece de jurisdicción sobre no residentes que no han sido notificados personalmente.
“La diferencia entre acciones in rem e in personam son anti-guas y originalmente expresaban, en términos procesales, lo que realmente constituía una diferencia en la ley sustantiva de pro-piedad, bajo un sistema legal muy distinto al nuestro. Buekland and McNair, Roman Law and Common Law, 66; Burdick, Principles of Roman Law and their Relation to Modern Law, 298. El reconocimiento legal y aumento de importancia económica de formas incorpóreas e intangibles de propiedad han perturbado la antigua sencillez del Derecho de Propiedad y la claridad de sus distinciones, mientras que nuevas formas de procedimientos han creado confusión en la vieja clasificación procesal. Las cor-tes americanas en algunas ocasiones han clasificado algunas ac-ciones como in rem porque la notificación personal no era reque-rida, y en otras ocasiones han resuelto que la notificación personal no era requerida porque la acción era in rem. Véase los casos citados en Freeman, Judgments, sección 1517 et seq. (5a. ed.)
“Los procedimientos judiciales de determinación de cuentas fiduciarias han sido designados en algunas ocasiones como in rem o, en forma más indefinida, como quasi in rem o, en forma más indefinida aún, ‘de la naturaleza de un procedimiento in rem’. No es claramente aparente la forma en que las cortes de Nueva York clasificarían este procedimiento, que tiene algunas carac-terísticas, y carece de otros atributos de tanto los procedimientos in rem como de los in personam. De todos modos creemos que los requisitos de la Enmienda 14 de la Constitución Federal no dependen de una clasificación con respecto a la cual las normas *468son tan elusivas y confusas generalmente y que son definidas en distintas formas por las cortes estaduales. Sin criticar la utili-dad de distinciones entre acciones in rem e in 'personam en muchas ramas de la ley, o en cuanto a otras cuestiones, ó el ra-zonamiento detrás de ellas, no hacemos descansar el poder del Estado para acudir a una notificación constructiva o sustituta, en este procedimiento, sobre la forma y manera en que esta Corte considere esa antítesis histórica. Es suficiente el obser-var que, no importa cuál sea la definición técnica del procedi-miento, el interés de cada Estado en suministrar medios para liquidar fideicomisos que existen debido a sus leyes y se adminis-tran bajo la supervisión de sus cortes, es tan insistente y arrai-gado en sus costumbres, que ello establece indudablemente el de-recho de sus tribunales para determinar los intereses de todos los reclamantes, residentes o no residentes, siempre y cuando que el procedimiento usado les conceda una completa oportunidad de comparecer y ser oídos.
“La notificación escrita personal dentro de la jurisdicción es la forma clásica de notificación, siempre adecuada en cualquier tipo de procedimiento. Pero el interés vital del Estado de obte-ner una resolución final de las cuestiones en cuanto a fiduciarios puede ser logrado solamente si los intereses o reclamaciones de individuos que están fuera del Estado pueden ser dilucidados en alguna forma. Una interpretación de la cláusula del debido pro-cedimiento que interponga obstáculos imposibles o impracticables a tal logro, no puede estar justificada.
“En contra de ese interés del Estado tenemos que pesar en la balanza el interés individual protegido por la enmienda 14. Ello se define por nuestro dictamen al efecto de que ‘el requisito fundamental de un debido proceso de ley es la oportunidad de ser oído’. Grannis v. Ordecm, 234 U.S. 385, 394. Este derecho a ser oído tendría poca realidad o valor a menos que uno quede informado de que la cuestión está pendiente, y pueda resolver por sí propio si comparecerá o no, si se allana o entabla la lucha.
“La Corte no se ha comprometido a ninguna fórmula que logre un balance entre esos intereses en determinado procedi-miento o que establezca en qué ocasiones se puede utilizar la no-tificación constructiva o sustituta, o qué criterio debe satisfa-cerse. La notificación no ha sido considerada bajo todas las circunstancias como necesaria para un debido proceso en cuanto a residentes y, con más frecuencia, ha sido considerada como *469innecesaria en cuanto a no residentes. No perturbamos nin-guna de las reglas establecidas en cuanto a tal cuestión . . .
Se sigue resolviendo por la Corte Suprema de los Estados Unidos que, en cuanto a no residentes cuyas direcciones no sean conocidas, la publicación en los periódicos es un método suficiente, pero en cuanto a los no residentes cuyas direcciones en el extranjero sean conocidas, es esencial el envío de la noti-ficación por correo a tales direcciones para que queden cum-plidos los requisitos de un debido proceso de ley. En síntesis, la Corte Suprema nacional ignora la vieja ‘clasificación de acciones in rem o in personam e indica que la cuestión debe ser resuelta a base del establecimiento de un balance entre el interés social en determinada relación objeto de un litigio y el interés individual en que se use un método de notificación que garantice a un demandado una oportunidad de ser infor-mado, de ser oído y de presentar sus objeciones. Incidental-mente, las normas enunciadas en el caso de Mullane han sido específicamente adoptadas por las Cortes de California, en el caso reciente de Sevier v. Bank of America Nat. Trust & Sav. Ass’n., 225 P.2d 3, en donde se indica que la opinión en el caso de Mullane ha eliminado lo puramente mecánico, y en donde se resuelve que la eficacia de una notificación constructiva o sustituta ya no depende de si la acción es in rem o in per-sonam, teniendo las cortes el derecho- a determinar los intere-ses de todos los reclamantes, ya sean residentes o no residen-tes, siempre y cuando que el procedimiento utilizado conceda una amplia y completa oportunidad para comparecer y ser oído. (El caso de Mullane es objeto de comentarios en 36 Cornell L. Q. 541 y en 100 Pa. L. Rev. 305. El caso fué citado posteriormente con aprobación por la propia Corte Suprema nacional en Standard Oil Co. v. New Jersey, 341 U.S. 428, 434.)
A la luz de lo resuelto en el caso de Autoridad de Fuentes Fluviales v. Corte, supra, no es aplicable el caso de Mullane al de autos, ya que, de acuerdo con la Regla 4(e) de *470las de Enjuiciamiento Civil, tal como fué interpretada en el caso de la Autoridad de Fuentes Fluviales, las normas de apli-cación son aquellas contenidas en las decisiones de este Tribunal dictadas antes de la adopción de las Reglas de Enjuicia-miento Civil. Independientemente de la conveniencia y nece-sidad de que se enmiende dicha Regla 4(e) a tono con la nueva doctrina realista sentada en el caso de Mullane, hasta tanto dicha regla no quede enmendada, tenemos que atemperarnos a las decisiones de este Tribunal, dictadas antes de las regias. Pero aun bajo esas decisiones judiciales previas, actuó correc-tamente el tribunal a quo al declarar sin lugar la moción im-pugnando su jurisdicción.

Debe anularse el auto expedido.